COVINGTON, Judge.
Plaintiff-appellant brought a rule against the defendant-appellee for her to show cause why alimony of $250.00 per month, awarded under LSA-C.C. art. 160, should not be terminated. The trial court gave him no relief.
He alleges various changes in circumstances and problems, some of which he retracted under oath, as a basis for termination of the alimony. Further, he contends that under Orr v. Orr, 440 U.S. 268, 99 S.Ct. 1102, 59 L.Ed.2d 306 (1979), the award was made under an unconstitutional codal article.
In Orr, the Supreme Court of the United States declared unconstitutional an Alabama statute similar to our own in that it provided for alimony to wives but not to husbands. However, Orr is to be applied prospectively, not retrospectively. Further, our legislature, by Act 72 of 1979, changed the objectionable terminology so that alimony may not be available to either spouse. Therefore, that specification of error has no merit.
As to the trial judge’s refusal to terminate the alimony, we have reviewed the record and find no clear abuse of the trier’s great discretion, in the absence of which his decision will not be disturbed; Labeuve v. Labeuve, 352 So.2d 749 (La.App. 3 Cir. 1977).
Accordingly, the judgment is affirmed at appellant’s costs.
AFFIRMED.